Citation Nr: 0534205	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  96-48 714A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for 
degenerative changes of the lumbar spine with congenital 
pedicle defect (hereinafter "lumbar spine disability"), 
currently rated as 40 percent disabling.

2.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to March 
1967.

This matter came to the Board of Veterans' Appeals (Board) 
from an August 1996 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
testified at a videoconference hearing before the Board in 
September 1999.  This matter was remanded in April 2000 and 
July 2003 for further development.  As will be discussed in 
detail below, another remand is necessary.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The RO last reviewed the issues on appeal in April 2005, at 
which time it issued a supplemental statement of the case.  
However, following the RO's June 2005 recertification of the 
appeal to the Board, in August 2005, additional evidence was 
submitted to the Board by the veteran's representative.  This 
evidence includes documentation with regard to ankylosing 
spondylitis and fibromyalgia.  In September 2005, the veteran 
requested that the appeal be remanded to the RO for 
preliminary review of the new evidence.  Thus, a remand is 
necessary for RO review of the new evidence.  See Disabled 
American Veterans (DAV) v. Secretary of Veterans Affairs, 327 
F. 3d 1339 (Fed. Cir. 2003).

The RO should review the claims files, to 
include all evidence received since the 
most recent supplemental statement of the 
case, and determine if the benefits 
sought on appeal are warranted.  If the 
benefits remain denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond. Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


